                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR,               §
TDCJ No. 1969926,                      §
               Petitioner,             §
                                       §
v.                                     §     CIVIL NO. SA-19-CA-12-FB (HJB)
                                       §
LORIE DAVIS, Director,                 §
Texas Department of Criminal           §
Justice, Correctional Institutions     §
Division,                              §
                  Respondent.          §

            RESPONDENT’S THIRD MOTION FOR EXTENSION
                 OF TIME WITH BRIEF IN SUPPORT

      This is a habeas corpus case brought by a Texas state prisoner, Mark

McCourt Lieber, Jr., under 28 U.S.C. § 2254. The Director’s answer in this case

is currently May 3, 2019, on second extension. The basis for the Director’s

second extension was that additional investigation into Lieber’s claims was

required. As a result of this investigation, the undersigned sought an affidavit

from Lieber’s trial counsel. That affidavit was received today, May 1, 2019. For

the next three days the undersigned will be attending the 2019 Robert O.

Dawson Conference on Criminal Appeals. As additional support for this

request, in the past thirty days the undersigned has filed six responsive

pleadings in other district court cases and mentor reviewed four responsive

pleadings. 1 As a result, additional time to complete the Director’s answer is

1 The undersigned has managing duties for the United States District Courts, which
include, but are not limited to, mentoring all responsive and miscellaneous pleadings
of new attorneys until they have mastered all major federal habeas corpus defenses
required and would be greatly appreciated. The Director respectfully requests

an extension of fourteen days, up to and including Friday, May 17, 2019, to file

her response.

      This is the Director’s third request for an extension of time in this cause.

The Director apologizes to the Court for the necessity of this extension.

Moreover, this request is not designed to harass Lieber, nor to unnecessarily

delay these proceedings, but to ensure that Lieber’s claims are properly

addressed. Accordingly, the Director respectfully requests an extension of

fourteen days, up to and including, Friday, May 17, 2019, to complete the

Director’s response.

                                  CONCLUSION

      The Director respectfully requests that her Third Motion for Extension

of Time be granted.

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        JEFFREY C. MATEER
                                        First Assistant Attorney General

                                        ADRIENNE McFARLAND
                                        Deputy Attorney General
                                        for Criminal Justice

                                        EDWARD L. MARSHALL
                                        Chief, Criminal Appeals Division



and common issues, reviewing new non-death penalty federal petitions served on this
division by the district courts, and assigning cases to four non-death penalty division
attorneys (including herself).

                                          2
                                    /s/ Jessica Manojlovich
*Lead Counsel                       JESSICA MANOJLOVICH*
                                    Assistant Attorney General
                                    State Bar No. 24055632

                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 936-1400
                                    (512) 936-1280 (FAX)

                                    ATTORNEYS FOR RESPONDENT


                    CERTIFICATE OF CONFERENCE

     I do hereby certify that a conference is not possible because Petitioner is

incarcerated.

                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General


                       CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

pleading has been served by placing the same in the United States Mail,

postage prepaid, on this the 1st day of May 2019, addressed to: Mark McCourt

Lieber, Jr., TDCJ No. 1969926, Michael Unit, 2664 FM 2054, Tennessee

Colony, TX 75886.



                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                                      3
